Citation Nr: 0703119	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1994 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA which denied the benefit on appeal.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that bilateral pes 
planus existed prior to entry onto active duty.

2.  Clear and unmistakable evidence shows that bilateral pes 
planus was not aggravated by military service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.57 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  The claim was readjudicated in an 
October 2005 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal is harmless because the preponderance of 
the evidence is against the appellant's claim for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 

Background

Service medical records show a diagnosis of bilateral pes 
planus, mild, asymptomatic at the veteran's enlistment 
examination in June 1994.  There is no evidence of complaints 
or treatment for his bilateral pes planus while in service.  
On his July 1998 separation Report of Medical History, the 
veteran denied a history of foot trouble.  The veteran's July 
1998 separation examination showed bilateral pes planus, 
asymptomatic.  

A January 2005 VA progress note indicated that the veteran 
complained of right foot pain secondary to mild bunion 
deformity with associated bursitis.  The veteran had x-rays 
performed which showed some lateral deviation of hallux with 
dorsal medial prominence.  There was also low arch morphology 
with some pronation during gait.  The veteran reported 
experiencing pain along the bunion site with prolonged 
standing and walking.  Inserts, steroid injections, and 
surgical intervention were discussed with the veteran.  The 
veteran deferred injection and surgery.  

In June 2005, the Board remanded the issue so that the RO 
could review the January 2005 VA progress note because the 
veteran did not submit a waiver of initial review by the RO.

Criteria

When a veteran's condition is found to have preexisted 
service, either because it is noted at the time of the entry 
into service or because preexistence was demonstrated by 
clear and unmistakable evidence, the presumption of 
aggravation must be considered.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

VA General Counsel, in VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004), held that to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service. The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  

Analysis

The veteran's June 1994 enlistment examination shows 
diagnosis of mild bilateral pes planus, asymptomatic.  There 
is no medical evidence of treatment in service for the 
veteran's pes planus and his separation examination showed 
asymptomatic bilateral pes planus.  

In this case, in light of the pre-service history of 
bilateral pes planus the appellant did not enter active duty 
with sound feet and the presumption of soundness does not 
attach.  Hence, bilateral pes planus was not incurred while 
on active duty.

While bilateral pes planus was not incurred in-service, the 
Board must still consider the question of aggravation in 
service of the pre-existing bilateral pes planus. 

In this respect, while bilateral pes planus was reported on 
the veteran's enlistment examination, there were no 
complaints or treatment for pes planus in service; therefore, 
there is no medical evidence that the bilateral pes planus 
was not aggravated during service and his current condition 
was not causally related to service.  There is no competent 
evidence to the contrary.  The January 2005 VA progress note 
did not indicate that the veteran's pes planus was aggravated 
by service.  Hence, the competent evidence clearly and 
unmistakably shows that the veteran's preexisting bilateral 
pes planus did not increase in severity during service, and 
was not aggravated in-service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  As such, the benefit sought on appeal must be 
denied.  38 U.S.C.A. §§ 1111, 1112; 38 C.F.R. § 3.304(b).




ORDER

Entitlement to service connection for bilateral pes planus is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


